Exhibit 10.9

 

LOGO [g444244g77b15.jpg]

December 28, 2012

Via e-mail: jimcrenshaw@rocketmail.com

James R. “Jim” Crenshaw

9611 Sotherloch Lake Dr.

Spring, Texas 77379

RE: Offer of Employment

Dear Jim:

I am pleased to confirm our offer for you to join RigNet as Vice President &
General Manager—Western Hemisphere, based in Houston and reporting directly to
Mark Slaughter, CEO and President. This position will commence with a monthly
salary of $16,666.67, which equates to $200,000.00 on an annual basis. In
addition, you will be a participant in the Company’s Management Incentive
Program (“MIP”) with an annual target payout of 50% of your base salary, settled
in cash. You will also be recommended to the RigNet Board of Directors for
participation in the Company’s Long-Term Incentive Program (“LTIP”) for next
year. Your 2013 LTIP recommendation will be targeted at 100% of your base
salary. Please note that these LTIP awards have been historically awarded
annually and in a combination of restricted stock and stock options.

Copies of the MIP and LTIP will be provided once you have joined the Company.
The MIP provides you with the potential for an annual cash bonus tied to the
financial performance of the Western Hemisphere and RigNet overall, relative to
annual budget targets, with some potential subjective adjustments to the bonus
based on the degree of achievement of assigned personal objectives. Under the
LTIP, stock options are currently awarded with a strike price “at the money”,
vest in equal amounts over four years and have a ten-year life. Restricted stock
has restrictions lapse in equal amounts over four years.

You will be eligible for the Company’s standard benefits programs as well as 224
hours of vacation per year. You will also be eligible for business class travel
on long-haul international flights, longer than eight (8) hours, that are
scheduled well in advance. Any other travel policy exceptions must be approved
in advance and in writing by the CEO & President.

In conjunction with your acceptance, you will be provided a sign-on advance of
$30,000.00, vesting over a year in equal monthly amounts. In addition, you will
be recommended to the board for a one-time restricted stock award valued at
$40,000.00, in addition to your participation in the LTIP. This one-time
restricted stock award recommendation would be proposed for consideration at the
next regularly scheduled meeting of the Compensation Committee and Board of
Directors after your start date and would be subject to the same four-year
period for the lapsing of restrictions.

This offer is contingent upon a satisfactory background check and your
successful completion of our pre-employment drug screen. Your employment with us
is for no set period of time and may be terminated by either you or us, with or
without cause, at any time, with or without notice. As a condition of
employment, you will be required to sign the attached Arbitration Agreement,
Drug & Alcohol Policy, Confidentiality Agreement, and Invention Assignment
Agreement.

1880 SOUTH DAIRY ASHFORD, SUITE 300 HOUSTON, TEXAS 77077 PHONE 281.674.0100 FAX
281.674.0101 http://www.rig.net



--------------------------------------------------------------------------------

James R. “Jim” Crenshaw

December 28, 2012

Page 2 of 3

 

You have also asked that this offer letter include the exit economics related to
your later departure from the Company under standard exit scenarios. Should the
Company terminate your employment without “Cause” at any time; or should you
terminate your employment for “Good Reason” within two years following a “Change
in Control”, each of these terms as defined in the Annex I to this letter,
(attached to this letter and incorporated by reference) the Company shall pay
you the following severance benefits, in exchange for your execution and
delivery of our standard release:

 

  •  

One year of your annual base salary and bonus at target, paid in a lump sum;

 

  •  

Benefits coverage under COBRA for a period of up to twelve (12) months. Such
coverage shall be included in and part of your maximum COBRA entitlement and you
will be responsible for employee’s portion of premiums; and

 

  •  

$20,000 in outplacement services at a provider of your choosing.

Please indicate your acceptance by signing and returning a copy of this letter.
This offer of employment is valid until January 7, 2012.

Sincerely,

RigNet, Inc.

 

LOGO [g444244g69v49.jpg]

David N. Barbee

Director, Global Human Resources

 

/s/ James R. Crenshaw       Dec 28th 2012 Acceptance: James R. Crenshaw     Date

Anticipated Start Date: To Be Discussed

 

1880 SOUTH DAIRY ASHFORD, SUITE 300 HOUSTON, TEXAS 77077 PHONE 281.674.0100 FAX
281.674.0101 http://www.rig.net



--------------------------------------------------------------------------------

James R. “Jim” Crenshaw

December 28, 2012

Page 3 of 3

 

Annex I—Defined Terms

The terms “you and “your” refer to James Crenshaw, as identified in the letter
of December 17, 2012.

The terms “Company” “us” and “our” shall mean RigNet, Inc., its subsidiaries and
affiliates.

“Cause” is defined as any of the following: (i) your plea of guilty or nolo
contendre, or conviction of a felony or a misdemeanor involving moral turpitude;
(ii) any act by you of fraud or dishonesty with respect to any aspect of our
business including, but not limited to, falsification of our records; (iii) your
failure to perform your duties (other than by reason of an illness or a
disability); (iv) your engagement in misconduct that is materially injurious to
the Company (monetarily or otherwise); (v) your breach any confidentiality,
noncompetition or non-solicitation obligations to the Company; your commencement
of employment with an unrelated employer; (vii) material violation by you of any
of the Company’s written policies, including but not limited to any harassment
and/or non-discrimination policies; (viii) your gross negligence in the
performance of your duties.

“Good Reason” means (i) a material adverse change in your position, authority,
duties or responsibilities, (ii) a reduction in your base salary or the taking
of any action by us that would materially diminish your annual bonus
opportunities, (iii) the relocation of the principal executive offices by more
than 50 miles from where such offices are located on the first day of your
employment or your being based at any office other than our principal executive
or hemisphere management offices, except for travel reasonably required in the
performance of your duties, (iv) a material breach of the agreement by us, or
(v) the failure of a successor to us to assume the agreement.

A “Change of Control” shall have the same meaning as defined in Section 409A of
the Internal Revenue Code.

***

 

1880 SOUTH DAIRY ASHFORD, SUITE 300 HOUSTON, TEXAS 77077 PHONE 281.674.0100 FAX
281.674.0101 http://www.rig.net